Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/05/21.
Claims 1-2 and 4-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/21 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. Pub. No. US 2015/0365306 A1 (hereafter Chaudhri).

With regard to claim 1, Chaudhri teaches an information processing apparatus which manages a plurality of operating applications, the information processing apparatus comprising (The device typically supports a variety of applications in at least ¶ [0385]):
a processor; and a memory containing a program that, when executed by the processor, causes the processor to perform functions comprising (Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions. in at least ¶ [0383] and The one or more processors 122 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data in at least ¶ [0391] – [0392]):
a first determination unit configured to determine whether the application permits clear execution (An application selector is a user interface element that allows for selection of one or more applications for display in a shared screen view. In some embodiments, the application selector displays affordances corresponding to applications (referred to herein as application-specific affordances) that are compatible with the shared screen view (e.g., compatible applications are determined by multitasking module 180, or a component thereof such as compatibility module 184) in at least ¶ [0652] and a pin affordance (e.g., pin affordance 4110, FIG. 41A) is additionally displayed, allowing a user of portable multifunction device 100 to cease displaying application 2 as overlaying application 1 in at least ¶ [0668] and In response ,
Examiner notes: When an application is no longer displayed it may in some embodiments remain as an active background process and therefore in some other embodiments is inactive. Further, affordances (properties defining how something is used or should be used) are determined by multi-tasking module 180. Here, for example, determining whether the application is compatible with sharing screen with another application and in this instance determining that application 2 is permitted to be dismissed as inactive shifting the display to application 1)
a detection unit configured to detect whether a screen displayed on a display has shifted from a screen of the application to another screen (the electronic device detects (5454) a change in the orientation of the electronic device. In response to detecting the change in the orientation (5456), the electronic device determines whether the change in the orientation was from landscape to portrait. Upon determining that the change in the orientation was from landscape to portrait (5458), the electronic device ceases to display the second application and displays the first application on substantially all of the touch-sensitive display (e.g., as pictured in FIGS. 44A and 44B) in at least ¶ [0767]), and
a reactivation processing unit configured to perform reactivation processing of the application in a case where the first determination unit determines that the application permits clear execution and, in addition, where the detection unit detects that the screen displayed on the display has shifted from the screen of the application to the another screen (Additionally, as pictured in FIG. 44C, a user can also change the orientation from portrait back to landscape and, in response to changing the orientation back to landscape (i.e., the user rotated the device from landscape to portrait and then back to landscape again, as in FIGS. 44A-44C), the concurrent display of the first and second applications is re-activated (e.g., FIG. 44C) in at least ¶ [0767], Examiner notes: as in the determined affordances pertaining to embodiments of Fig. 41A-E above, so to here would applications 1 and 2 need to be determined as compatible with this screen sharing mode and thus determined as permitted to clear execution (as the application sent to the background may be inactive as in ¶ [0714]).
Although aspects of the claims have been mapped to embodiments directed to Fig. 41A-E and 44A-C, among other figures, these features are compatible with one another. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the aspects of detecting screen orientation (shifting from portrait to landscape and vice versa) causing the ceasing of an application (see at least ¶ [0767]) with determinations of compatible modes which permit applications to share the screen/permit clear execution of one application for another (see at least ¶ [0652], ¶ [0668] and ¶ [0714]), wherein the application whose execution has been determined to be allowed to be cleared by the determined affordance is placed in an inactive state (see at least ¶ [0714] and analysis in mapping above). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving and enhancing user 

With regard to claim 2, Chaudhri teaches a second determination unit configured to determine whether the application is able to receive a clear execution notification (In some other embodiments, side applications are pinned to the shared screen view (instead of being pinned to individual applications). In these other embodiments, pinning application 2 (discussed in the aforementioned example) results in pinning application 2 to the shared screen view, such that opening any new application that is compatible with the shared screen view results in displaying the new application in the shared screen view with application 2 as the side application in at least ¶ [0712], Examiner notes: The application 2 is pinned to the shared view and thus when another shared view application is launched, the application 2 is not able to receive a clear execution notification as it will remain active sharing with another launched application),
wherein, in a case where the second determination unit determines that the application cannot receive the clear execution notification, the information processing apparatus does not execute reactivation processing (if a user pins , Examiner notes: The application 2 is pinned to the shared view and thus does not reactivate but rather remains active sharing with another launched application).

With regard to claim 12, Chaudhri teaches a control method for an information processing apparatus (Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions. in at least ¶ [0383] and The one or more processors 122 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data in at least ¶ [0391] – [0392) which manages a plurality of operating applications, the control method comprising (The device typically supports a variety of applications in at least ¶ [0385]):
determining, in first determination, whether the application permits clear execution (An application selector is a user interface element that allows for selection of one or more applications for display in a shared screen view. In some embodiments, the application selector displays affordances corresponding to applications (referred to herein as application-specific affordances) that are compatible with the shared screen view (e.g., compatible applications are determined by multitasking module 180, or a ,
Examiner notes: When an application is no longer displayed it may in some embodiments remain as an active background process and therefore in some other embodiments is inactive. Further, affordances (properties defining how something is used or should be used) are determined by multi-tasking module 180. Here, for example, determining whether the application is compatible with sharing screen with another application and in this instance determining that application 2 is permitted to be dismissed as inactive shifting the display to application 1),
detecting whether a screen displayed on a display has shifted from a screen of the application to another screen (the electronic device detects (5454) a change in the orientation of the electronic device. In response to detecting the change in the orientation (5456), the electronic device determines whether the change in the orientation was from landscape to portrait. Upon determining that the change in the orientation was from landscape to portrait (5458), the electronic device ceases to display the second application and displays the first application on substantially all of 
performing reactivation processing of the application in a case where the first determination unit determines that the application permits clear execution and, in addition, where the detection unit detects that the screen displayed on the display has shifted from the screen of the application to the another screen (Additionally, as pictured in FIG. 44C, a user can also change the orientation from portrait back to landscape and, in response to changing the orientation back to landscape (i.e., the user rotated the device from landscape to portrait and then back to landscape again, as in FIGS. 44A-44C), the concurrent display of the first and second applications is re-activated (e.g., FIG. 44C) in at least ¶ [0767], Examiner notes: as in the determined affordances pertaining to embodiments of Fig. 41A-E above, so to here would applications 1 and 2 need to be determined as compatible with this screen sharing mode and thus determined as permitted to clear execution (as the application sent to the background may be inactive as in ¶ [0714]).
Although aspects of the claims have been mapped to embodiments directed to Fig. 41A-E and 44A-C, among other figures, these features are compatible with one another. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the aspects of detecting screen orientation (shifting from portrait to landscape and vice versa) causing the ceasing of an application (see at least ¶ [0767]) with determinations of compatible modes which permit applications to share the screen/permit clear execution of one application for another (see at least ¶ [0652], ¶ [0668] and ¶ [0714]), wherein the application whose execution has been 
 
With regard to claim 13, Chaudhri teaches determining, in second determination, whether the application is able to receive a clear execution notification (In some other embodiments, side applications are pinned to the shared screen view (instead of being pinned to individual applications). In these other embodiments, pinning application 2 (discussed in the aforementioned example) results in pinning application 2 to the shared screen view, such that opening any new application that is compatible with the shared screen view results in displaying the new application in the shared screen view with application 2 as the side application in at least ¶ [0712], Examiner notes: The application 2 is pinned to the shared view and thus when another shared view application is launched, the application 2 is not able to receive a clear execution notification as it will remain active sharing with another launched application),
wherein, in a case where it is determined in the second determination that the application cannot receive the clear execution notification, the information processing apparatus does not execute reactivation processing (if a user pins application 2, exits to a home screen (by clicking physical home button 204), uses a gesture to launch the application selector (e.g., gesture 3325, FIGS. 33B-33D), and then selects a new application from within the application selector, then the selected new application will be displayed in the shared screen view with application 2 in at least ¶ [0712], Examiner notes: The application 2 is pinned to the shared view and thus does not reactivate but rather remains active sharing with another launched application).

With regard to claim 14, Chaudhri teaches wherein end of use of the application is detected through a shift of a UI displayed on a display unit (the electronic device detects (5454) a change in the orientation of the electronic device. In response to detecting the change in the orientation (5456), the electronic device determines whether the change in the orientation was from landscape to portrait. Upon determining that the change in the orientation was from landscape to portrait (5458), the electronic device ceases to display the second application and displays the first application on substantially all of the touch-sensitive display (e.g., as pictured in FIGS. 44A and 44B) in at least ¶ [0767]).

Claims 4, 7, 10-11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. Pub. No. US 2015/0365306 A1 (hereafter Chaudhri) as applied to claims 1-2 and 12-14 above and in further view of CHEN et al. Pub. No. US 2013/0283288 A1 (hereafter Chen).

With regard to claim 4, Chaudhri teaches the information processing apparatus according to claim 1,
Chaudhri does not specifically teach acquiring an activation time and ends processing of the application when the activation time does not exceed a predetermined time (suspending the application to reactivate at a later time after a predetermined timeframe).
However, in analogous art Chen teaches a first acquisition unit configured to acquire activation time required for the application when the first determination unit determines that the application permits clear execution (if the task completion message includes the reactivation time info, the central management process 105 will transmit the suspend message to the ntp-client process. The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024]); and a third determination unit configured to determine whether the acquired activation time of the application exceeds a predetermined time, wherein, in a case where the third determination unit determines that the activation time of the application does not exceed the predetermined time, the information processing apparatus executes end processing of the application (if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 106 may be released and redistributed to other application processes 106 in at least ¶ [0020] and when the step 1002 has confirmed that the task completion message includes the reactivation time info, it means that afterwards the application process 106 will still be called upon to run tasks. Therefore, application process 106 should not be terminated and instead should be temporarily suspended in at least ¶ [0026]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the suspending the application to reactivate at a later time after a predetermined timeframe of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri is suspended to be reactivated at a later time after a predetermined timeframe as in Chen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency, avoiding deadlocks and allowing for temporary re-provisioning of resources to other processes (see at least ¶ [0020]).

With regard to claim 7, Chaudhri teaches the information processing apparatus according to claim 1, wherein the functions further comprise:
Chaudhri does not specifically teach measuring elapsed time and a use interval for reactivation of an application (determining if the application is to be reactivated).
 a timing unit configured to measure elapsed time when end of use of the application is detected; a second acquisition unit configured to acquire a use interval of the application; and a comparison unit configured to compare the use interval and the elapsed time of the application, wherein, in a case where the comparison unit determines that the elapsed time is greater than the use interval, the information processing apparatus executes reactivation processing of the application (The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024] and if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 106 may be released and redistributed to other application processes 106 in at least ¶ [0020] and when the step 1002 has confirmed that the task completion message includes the reactivation time info, it means that afterwards the application process 106 will still be called upon to run tasks. Therefore, application process 106 should not be terminated and instead should be temporarily suspended in at least ¶ [0026]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining if the application is to be reactivated of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri it is determined if the 

With regard to claim 10, Chaudhri teaches the information processing apparatus according to claim 1 wherein the functions further comprise
display of a UI of the application (a method includes: displaying, on a touch-sensitive display (“TSD”) of a device, first and second applications in at least abstract)
Chaudhri does not specifically teach determining whether a time of an application is less than a threshold and reactivating the application (determining if the application is to be reactivated).
However, in analogous art Chen teaches a fifth determination unit configured to determine whether time of a application is less than a threshold value, wherein, in a case where the fifth determination unit determines that the time is less than the threshold value, the information processing apparatus executes reactivation processing of the application (The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024] and if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining if the application is to be reactivated of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri it is determined if the application is to be reactivated as in Chen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency, avoiding deadlocks and allowing for temporary re-provisioning of resources to other processes (see at least ¶ [0020]).

With regard to claim 11, Chaudhri teaches the information processing apparatus according to claim 1 wherein the functions further comprise
display of a UI of the application (a method includes: displaying, on a touch-sensitive display (“TSD”) of a device, first and second applications in at least abstract)
Chaudhri does not specifically teach determining whether a time of an application is less than a threshold and reactivating the application (determining if the application is to be reactivated).
However, in analogous art Chen teaches Chen teaches a fifth determination unit configured to determine whether time of a application is less than a threshold value, wherein, in a case where the fifth determination unit determines that the time is less than the threshold value, the information processing apparatus executes end processing of the application (The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024] and if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 106 may be released and redistributed to other application processes 106 in at least ¶ [0020] and if task completion message does not have info on the re-execution time, the central management process 105 will issue the terminate message to notify the application process 106 that the application process 106 should terminate execution in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining if the application is to be reactivated of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri it is determined if the application is to be reactivated as in Chen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency, avoiding deadlocks and allowing for temporary re-provisioning of resources to other processes (see at least ¶ [0020]).

With regard to claim 15, Chaudhri teaches the control method for the information processing apparatus according to claim 12 further comprising:
Chaudhri does not specifically teach acquiring an activation time and ends processing of the application when the activation time does not exceed a predetermined time (suspending the application to reactivate at a later time after a predetermined timeframe).
However, in analogous art Chen teaches acquiring activation time required for the application when it is determined that the application permits clear execution (if the task completion message includes the reactivation time info, the central management process 105 will transmit the suspend message to the ntp-client process. The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024]); and determining, in third determination, whether the acquired activation time of the application exceeds a predetermined time, wherein, in a case where it is determined in the third determination that the activation time of the application does not exceed the predetermined time, the information processing apparatus executes end processing of the application (if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 106 may be released and redistributed to other application processes 106 in at least ¶ [0020] and when the step 1002 has confirmed 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the suspending the application to reactivate at a later time after a predetermined timeframe of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri is suspended to be reactivated at a later time after a predetermined timeframe as in Chen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency, avoiding deadlocks and allowing for temporary re-provisioning of resources to other processes (see at least ¶ [0020]).

With regard to claim 18, Chaudhri teaches the control method for the information processing apparatus according to claim 12, further comprising:
Chaudhri does not specifically teach measuring elapsed time and a use interval for reactivation of an application (determining if the application is to be reactivated).
However, in analogous art Chen teaches measuring elapsed time when end of use of the application is detected; acquiring a use interval of the application; and comparing the use interval and the elapsed time of the application , wherein, in a case where it is judged in the comparison that the elapsed time is greater than the use interval, the information processing apparatus executes reactivation processing of the application (The task completion message may include the reactivation time info of the application process 106 or any other data related to the application process 106. The reactivation time info is defined as the next scheduled time for execution of the application process 106 in the operating system 101 in at least ¶ [0024] and if the application process 106 had been suspended, the application process 106 is only being temporarily stopped for a period of time. In this period of time of suspension, the system resources once occupied by the suspended application process 106 may be released and redistributed to other application processes 106 in at least ¶ [0020] and when the step 1002 has confirmed that the task completion message includes the reactivation time info, it means that afterwards the application process 106 will still be called upon to run tasks. Therefore, application process 106 should not be terminated and instead should be temporarily suspended in at least ¶ [0026]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining if the application is to be reactivated of Chen with the systems and methods of Chaudhri resulting in a system in which the dismissal of an application of Chaudhri it is determined if the application is to be reactivated as in Chen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency, avoiding deadlocks and allowing for temporary re-provisioning of resources to other processes (see at least ¶ [0020]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. Pub. No. US 2015/0365306 A1 (hereafter Chaudhri) in view of CHEN et .

With regard to claim 5, Chaudhri and Chen teach the information processing apparatus according to claim 4,
Chaudhri and Chen do not specifically teach activation time is calculated based on a number and size of files and classes.
However, in analogous art Cabrera teaches wherein the first acquisition unit calculates the activation time from information about the application which includes a number and a size of files included in the application and a number of classes to be loaded (FIGS. 2a and 2b comprise a high-level flowchart of the modeling process, which will be described below. To compute estimates, the service demand is calculated for each class at each service center. This is done by adding up the times to execute BUS operations like processing a file, processing metadata (the system data about files), processing the reading of files, sending files over the network, and compressing files. These processing times are determined in terms of the number of instructions necessary to execute an operation on the client or the server, the speeds of the I/O devices, the speeds of the client and server CPU, the number of files processed, the total size of the files processed, and the network and gateway speeds in at least col. 6 lines 50-62).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculation of activation time 

With regard to claim 16, Chaudhri and Chen teach the control method for the information processing apparatus according to claim 15,
Chaudhri and Chen do not specifically teach activation time is calculated based on a number and size of files and classes.
However, in analogous art Cabrera teaches wherein, in the acquisition, the activation time is calculated from information about the application which includes a number and a size of files included in the application and a number of classes to be loaded (FIGS. 2a and 2b comprise a high-level flowchart of the modeling process, which will be described below. To compute estimates, the service demand is calculated for each class at each service center. This is done by adding up the times to execute BUS operations like processing a file, processing metadata (the system data about files), processing the reading of files, sending files over the network, and compressing files. These processing times are determined in terms of the number of instructions necessary to execute an operation on the client or the server, the speeds of 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculation of activation time considering a number and a size of files included in the application and a number of classes to be loaded of Cabrera with the methods and systems of Chaudhri and Chen resulting in a system in activation time of Chaudhri and Chen is calculated using the methods and considerations of Cabrera. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing the Chen waits and appropriate time prior to defaulting on the termination/suspension request to allow for an actual estimate of the compute requirements of the application (See at least Cabrera col. 6 lines 50-62).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. Pub. No. US 2015/0365306 A1 (hereafter Chaudhri) in view of CHEN et al. Pub. No. US 2013/0283288 A1 (hereafter Chen) as applied to claims 4, 7, 10-11, 15 and 18 above and in further view of Pol et al. Pub. No. US 2017/0093755 A1 (hereafter Pol).

With regard to claim 6, Chaudhri and Chen teach the information processing apparatus according to claim 4 wherein the function further comprise

However, in analogous art Pol teaches a fourth determination unit configured to acquire a use amount of resources of the information processing apparatus to determine whether the use amount of the resources exceeds a specified value, wherein, in a case where the fourth determination unit determines that the use amount of the resources of the information processing apparatus exceeds the specified value, the information processing apparatus executes end processing of the application (As depicted by block 804, the script may be terminated if its resource utilization exceeds a threshold value. The threshold value may be set based on various factors, such as an amount of resource utilization that would interfere with quality-of-service levels for other triggers, particularly those being executing for other tenants of the service in at least ¶ [0065]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ending processing when resource usage exceeds a threshold of Pol with the methods and systems of Chaudhri and Chen resulting in a system in which the applications of Chaudhri and Chen are terminated when resource usage exceeds a threshold as in Pol. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency, resource utilization and load balancing while ensuring quality of service levels for the particular application but also ensuring no interference with quality of service levels of other applications (See at least Pol ¶ [0065]).

With regard to claim 17, Chaudhri and Chen teach the control method for the information processing apparatus according to claim 15 further comprising
Chaudhri and Chen do not specifically teach ending processing when resource usage exceeds a threshold.
However, in analogous art Pol teaches acquiring, in fourth determination, a use amount of resources of the information processing apparatus to determine whether the use amount of the resources exceeds a specified value, wherein, in a case where it is determined in the fourth determination that the use amount of the resources of the information processing apparatus exceeds the specified value, the information processing apparatus executes end processing of the application (As depicted by block 804, the script may be terminated if its resource utilization exceeds a threshold value. The threshold value may be set based on various factors, such as an amount of resource utilization that would interfere with quality-of-service levels for other triggers, particularly those being executing for other tenants of the service in at least ¶ [0065]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ending processing when resource usage exceeds a threshold of Pol with the methods and systems of Chaudhri and Chen resulting in a system in which the applications of Chaudhri and Chen are terminated when resource usage exceeds a threshold as in Pol. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency, .

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. Pub. No. US 2015/0365306 A1 (hereafter Chaudhri) in view of CHEN et al. Pub. No. US 2013/0283288 A1 (hereafter Chen) as applied to claims 4, 7, 10-11, 15 and 18 above and in further view of VERKASALO Pub. No. US 2015/0100887 A1 (hereafter Verkasalo).

With regard to claim 8, Chaudhri and Chen teach the information processing apparatus according to claim 7,
Chaudhri and Chen do not specifically teach calculating the use interval from previous use end time point and latest activation time point of the application.
However, in analogous art Verkasalo teaches wherein the use interval is acquired from previous use end time point and latest activation time point of the application (through the use of available relation information and time stamps, the different data sources can be brought together and multiple data streams integrated. Such procedure(s) may take place at the device itself and/or at a functionally connected remote entity such as a remote server arrangement. Logically higher level data stream(s) comprising data points of several measurements may be constructed based on two or more original data streams. In various embodiments, application or service usage (durations, start times, end times) and/or generally user engagement periods, 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculating the use interval from previous use end time point and latest activation time point of the application of Verkasalo with the methods and systems of Chaudhri and Chen resulting in a system in which the interval of Chaudhri and Chen is calculated using the start and end times as logged in Verkasalo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of accurately measuring application usage and user engagement (See at least Verkasalo ¶ [0019]) such that an appropriate decision can be made on suspension/termination (See at least Chen ¶ [0025] – [0026]).

With regard to claim 9, Chaudhri and Chen teach the information processing apparatus according to claim 7,
Chaudhri and Chen do not specifically teach calculating the use interval from log activation and end of the application.
However, in analogous art Verkasalo teaches wherein the use interval is acquired from a log of activation and end of the application (through the use of available relation information and time stamps, the different data sources can be brought together and multiple data streams integrated. Such procedure(s) may take place at the device itself and/or at a functionally connected remote entity such as a remote server arrangement. Logically higher level data stream(s) comprising data points 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculating the use interval from log activation and end of the application of Verkasalo with the methods and systems of Chaudhri and Chen resulting in a system in which the interval of Chaudhri and Chen is calculated using the start and end times as logged in Verkasalo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of accurately measuring application usage and user engagement (See at least Verkasalo ¶ [0019]) such that an appropriate decision can be made on suspension/termination (See at least Chen ¶ [0025] – [0026]).

With regard to claim 19, Chaudhri and Chen teach the control method for the information processing apparatus according to claim 18,
Chaudhri and Chen do not specifically teach calculating the use interval from previous use end time point and latest activation time point of the application.
However, in analogous art Verkasalo teaches wherein the use interval is acquired from previous use end time point and latest activation time point of the application (through the use of available relation information and time stamps, the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculating the use interval from previous use end time point and latest activation time point of the application of Verkasalo with the methods and systems of Chaudhri and Chen resulting in a system in which the interval of Chaudhri and Chen is calculated using the start and end times as logged in Verkasalo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of accurately measuring application usage and user engagement (See at least Verkasalo ¶ [0019]) such that an appropriate decision can be made on suspension/termination (See at least Chen ¶ [0025] – [0026]).

With regard to claim 20, Chaudhri and Chen teach the control method for the information processing apparatus according to claim 18,
Chaudhri and Chen do not specifically teach calculating the use interval from log activation and end of the application.
wherein the use interval is acquired from a log of activation and end of the application (through the use of available relation information and time stamps, the different data sources can be brought together and multiple data streams integrated. Such procedure(s) may take place at the device itself and/or at a functionally connected remote entity such as a remote server arrangement. Logically higher level data stream(s) comprising data points of several measurements may be constructed based on two or more original data streams. In various embodiments, application or service usage (durations, start times, end times) and/or generally user engagement periods, e.g. device-wise, may be tracked, logged and subsequently analyzed by means of the suggested solution in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the calculating the use interval from log activation and end of the application of Verkasalo with the methods and systems of Chaudhri and Chen resulting in a system in which the interval of Chaudhri and Chen is calculated using the start and end times as logged in Verkasalo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of accurately measuring application usage and user engagement (See at least Verkasalo ¶ [0019]) such that an appropriate decision can be made on suspension/termination (See at least Chen ¶ [0025] – [0026]).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, Applicant’s arguments pertain to limitations of the independent claims for which Examiner relies upon Chaudhri in the current rejection, see detailed mapping in the rejection above. And further Applicant argues the combination of Chen and Funakoshi which is no longer a basis of rejection in the instant Office Action.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195